Citation Nr: 1410232	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-26 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a torn anterior cruciate ligament (ACL) of the right knee. 

2. Entitlement to service connection for a torn ACL of the right knee.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel 



INTRODUCTION

The Veteran served on active duty from January 2005 to May 2005, November 2005 to July 2006, as well as service with the Oklahoma Army National Guard ("ANG"), with periods of active duty for training ("ACDUTRA").

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a January 2011 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma.  The rating decision denied the request to reopen the claim for entitlement to service connection for a torn ACL of the right knee. 

A videoconference hearing before the undersigned Veterans Law Judge was held in January 2012.  A transcript of the hearing has been associated with the claims file.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1. A February 2010 rating decision denied the Veteran's original claim of entitlement to service connection for a torn ACL of the right knee.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

2. Evidence received since the February 2010 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for a torn ACL of the right knee.

3. The Veteran's torn ACL of the right knee results from an ACDUTRA injury.



CONCLUSIONS OF LAW

1. The February 2010 rating decision denying service connection for a torn ACL of the right knee is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Since the February 2010 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a torn ACL of the right knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. A torn ACL of the right knee was incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be also be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issues of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board) and subsequently granting the claim of service connection, any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

II. Whether New and Material Evidence Has Been Received

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002). Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove the merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Prior to the current claim, the Veteran's claim for entitlement to service connection for a torn ACL of the right knee was denied in a February 2010 rating decision.  The RO determined that the record lacked a Line of Duty determination to show whether the condition was incurred during the Veteran's military service.  The Veteran did not appeal this decision; accordingly, the February 2010 decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302. 

In September 2010, the Veteran requested that his previously denied claim of service connection for a torn ACL of the right knee be reopened.  Subsequently, this issue was denied by the RO in January 2011.  The Veteran timely appealed this decision.

The evidence submitted since the February 2010 RO decision includes an April 2007 order from the Oklahoma National Guard which indicates the Veteran was ordered to ACDUTRA from June 2, 2007, to June 30, 2007.  The Veteran also testified at the January 2012 Board hearing that his injury on, or about, June 20, 2007, coincides with the dates reflected in the order.

While the Board does acknowledge that the Veteran has submitted duplicate personnel and treatment records, the evidence above is "new" as it was not previously considered by the Board and is not redundant of evidence previously considered.  It is "material" because it constitutes evidence that the Veteran's current torn ACL of the right knee is possibly related to his military service, which was the reason service connection was denied previously.

Consequently, the claim for entitlement to service connection for a torn ACL of the right knee is reopened.

III. Entitlement to Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service".  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004). 

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training, and authorized travel to or from such duty or service.  38 U.S.C.A. § 101(21)(A),(E). 

Active duty for training includes full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(1),(3).

The term "inactive duty training" includes duty (other than full-time duty) prescribed for Reserves.  38 U.S.C.A. § 101(23)(A).  It also includes special additional duties authorized for Reserves by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned.  38 U.S.C.A. § 101(23)(B).

A pre-existing disease will generally be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).

However, the presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone. Id. 

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181  (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record as every item of evidence does not have the same probative value.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The Veteran has claimed entitlement to service connection for a torn right knee ACL.  At the January 2012 Board hearing, the Veteran stated that on or about June 20, 2007, he sustained a right knee injury while serving on ACDUTRA at Camp Dawson, West Virginia.  The Veteran further stated that he was treated at a hospital in Preston, West Virginia, where an x-ray showed possible tissue damage.  He stated he sought treatment for his right knee immediately upon discharge where an MRI taken by a private doctor determined the Veteran's right knee ACL was torn.

According to the service personnel records within the record, and as stated above, an April 2007 order from the Oklahoma National Guard indicates the Veteran was ordered to ACDUTRA from June 2, 2007, to June 30, 2007.

Post-service treatment records from Preston Home Medical dated June 26, 2007, indicate the Veteran's address at the time was Camp Dawson and he was treated with a hinged knee brace.  The Report of Attending Physician completed by Dr. F.M.A., on June 26, 2007, stated the Veteran was "disabled for the performance of [his] duties during the period from June 20, 2007 to July 4, 2007, due to [right] knee sprain/strain/possible tear."  June 26, 2007, Emergency Department Aftercare Instructions, stated "[n]o climbing until released to do so by follow up doctor."  Finally, in a September 2008 medical note, which was signed by his doctor, the Veteran stated the he had a torn ACL in his right knee and he was currently researching opinion to get it fixed.  

After reviewing the evidence, the Board finds that there is a reasonable basis to conclude that the Veteran's torn right knee ACL is related to his ACDUTRA in June 2007.  While there is no Line of Duty determination, it is clear to the Board that the Veteran has provided probative evidence that he served on ACDUTRA in June 2007, encompassing the date of his injury.  The objective medical evidence of record also demonstrates complaints, treatment, and diagnosis of a torn ACL of the right knee.  As such the Board recognizes the diagnosis of a current disability, the Veteran's lay statements regarding injury and symptomatology of his condition, and a positive nexus opinion from his doctors regarding the etiology of his current diagnosis. 

The Board also acknowledges the Veteran's lay statements of his injury during ACDUTRA to be credible given his consistent statements and the supporting evidence of record.  

Therefore, the Board finds the evidence of record supports the Veteran's claim and as such, the Board finds that entitlement to service connection for a torn ACL of the right knee is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the claim to reopen entitlement to service connection for a torn ACL of the right knee is granted. 

Entitlement to service connection for a torn ACL of the right knee is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


